*506ORDER
The Disciplinary Review Board on December 22, 1998, having filed with the Court its decision concluding that HARVEY H. GILBERT of MORRISTOWN, who was admitted to the bar of this State in 1971, should be suspended from the practice of law for a period of three months for violating RPC 1.15(b) (failure to deliver funds promptly to third person) and RPC 4.4 (failure to respect rights of third person), and good cause appearing;
It is ORDERED that HARVEY H. GILBERT is suspended from the practice of law for a period of three months and until the further Order of the Court, effective August 11, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.